Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 1 of 9 PageID #: 635



                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 MARK HAMMERVOLD,                               §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                §   CASE NO. 4:20-cv-00165
 DIAMONDS DIRECT USA OF DALLAS,                 §
 LLC,  DAVID    BLANK,      DIAMOND             §
 CONSORTIUM, INC. d/b/a THE DIAMOND             §
 DOCTOR, and JEWELERS MUTUAL                    §
 INSURANCE COMPANY,                             §
                                                §
        Defendants.                             §

                              JOINT CONFERENCE REPORT

       Plaintiff Mark Hammervold (“Hammervold”) and Defendants Diamonds Direct USA of

Dallas, LLC (“Diamonds Direct”), David Blank (“Blank”), Diamond Consortium, Inc. d/b/a The

Diamond Doctor (“Diamond Doctor”) and Jewelers Mutual Insurance Company (“Jewelers

Mutual”) file their Joint Conference Report and state:

                                  THE 26(F) CONFERENCE

       Counsel for the Parties, including pro se Plaintiff Mark Hammervold, conducted a

telephonic Rule 26(f) Conference on May 21, 2020, during which they discussed all of the matters

set forth in the Court’s May 7, 2020, Order Governing Proceedings [Dkt. No. 14.]

            MATTERS REQUIRED TO BE INCLUDED IN THE JOINT REPORT

       1.      Brief Factual and Legal Synopsis: Hammervold was a defendant in two related

cases previously pending in this Court – Diamond Doctor, et al. v. Manookian and Diamond

Doctor, et al. v. Hammervold. Current defendants Diamond Doctor and Blank were the plaintiffs

in those lawsuits. Diamond Doctor and Blank alleged causes of action against Hammervold and

four other defendants (Brian Manookian, Brian Cummings, Cummings Manookian, PLC, and


JOINT CONFERENCE REPORT                                                                   Page 1
 Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 2 of 9 PageID #: 636



Hammervold, PLC) for violation of the RICO Act and civil conspiracy, as well as eight causes of

action that were pleaded against the Manookian defendants but not the Hammervold defendants.

Diamond Doctor and Blank settled their claims against the Manookian defendants, and dismissed

their claims against the Hammervold defendants. Neither Jewelers Mutual nor Diamonds Direct

was a party to that litigation.

        In this lawsuit, Hammervold alleges that all Defendants engaged in “abuse of process” or

a conspiracy to abuse process in Diamond Doctor v. Manookian, et al. and Diamond Doctor v.

Hammervold, et al., as part of a broader ‘plan of attack’ to collaterally defend and/or seal-off

Manookian and Hammervold from soliciting or pursuing meritorious diamond overgrading claims

against Blank, Diamond Doctor, and Diamonds Direct, and/or to embarrass, intimidate, invalidate,

and/or discredit Hammervold. Hammervold further alleges that all Defendants other than

Diamonds Direct engaged in “malicious prosecution” or a conspiracy to maliciously prosecute in

Diamond Doctor v. Manookian, et al. and Diamond Doctor v. Hammervold, et al., and alleges that

those Defendants sued and prosecuted Hammervold without “probable cause” and acted with

malice in doing so. Defendants deny these allegations and contend that Hammervold’s claims lack

factual and legal merit. Diamonds Direct, Diamond Doctor, Blank, and Jewelers Mutual have filed

Rule 12(b)(6) motions to dismiss, which are pending and ripe for determination.

        2.      Jurisdictional Basis: Diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff

is a resident of Illinois, no Defendant is a resident of Illinois, and the amount in controversy

exceeds $75,000, exclusive of interest and costs. No party contests subject-matter jurisdiction.

        3.      Names of Parties / Potential Parties: The Parties are correctly named. The Parties

do not anticipate any additional or potential parties at this time.




JOINT CONFERENCE REPORT                                                                       Page 2
    Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 3 of 9 PageID #: 637



          4.      Related Pending Cases: There are no cases related to this case pending in any

state or federal court. As discussed above, this case arises out of two cases previously pending in

this Court.

          5.      Initial Disclosures: The Parties have exchanged Initial Disclosures required by

Rule 26(a)(1) and by the Court.

          6.      Proposed Scheduling Order: The Parties propose the following deadlines. Except

as noted below, these dates correspond with the standard dates set forth in Appendix 1 to the Order

Governing Proceedings:

    Date               Event
    July 3, 2020       Deadline for motions to transfer
    August 7, 2020     Deadline to add parties
    January 31, 2021   Mediation must occur by this date1
    September 4, 2020  Disclosure of expert testimony on issues for which the party bears the
                       burden of proof
    September 18, 2020 Deadline for Plaintiff to file amended pleadings (a motion for leave to
                       amend is required)
    October 2, 2020    Disclosure of expert testimony on issues for which the party does not bear
                       the burden of proof
    October 2, 2020    Deadline for Defendants’ final amended pleadings (a motion for leave to
                       amend is required)
    Six weeks after Deadline to object to any other party’s expert witnesses
    disclosure is made
    October 2, 2020    Deadline for motions for summary judgment, motions to dismiss, or other
                       dispositive motions
    January 15, 2021   All discovery shall be commenced in time to be completed by this date2
    February 18, 2021  Notice of intent to offer certified records
    February 18, 2021  Counsel and unrepresented parties to contact each other to determine how
                       they will prepare the Joint Final Pretrial Order and Joint Proposed Jury
                       Instructions and Verdict Form
    February 25, 2021  Video deposition designations due
    March 1, 2021      Motions in limine due
    March 1, 2021      Joint Final Pretrial Order due
    March 7, 202       Responses to motions in limine due

1
  See discussion in Paragraph 8 below regarding the rationale behind the mediation deadline.
2
  This is approximately one month later than the standard date (December 11, 2020). The Parties anticipate that travel
restrictions relating to the COVID-19 pandemic, as well as the fact that Plaintiff and counsel for one of Defendants
are expectant parents with due dates in early fall, may necessitate slight delays in discovery.

JOINT CONFERENCE REPORT                                                                                       Page 3
Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 4 of 9 PageID #: 638



March 18, 2021     File objections to witnesses, deposition extracts, and exhibits listed in
                   pre-trial order

     7.     Discovery Issues:

            (i)   Hammervold anticipates taking discovery from Defendants and

                  potentially certain third parties regarding Defendants’ involvement in the

                  EGL scam, Diamonds Direct’s retainer agreement with Manookian,

                  Diamond Doctor’s attempted retainer agreement with Manookian,

                  Defendants’ negotiations and agreements with Brian Manookian to not

                  disparage or represent claimants against Diamond Doctor or Diamonds

                  Direct, Blank, Diamond Doctor, and/or Jewelers' Mutual’s probable cause

                  for suing Hammervold, the reasons Blank and Diamond Doctor sued

                  Hammervold, the reasons the Blank and Diamond Doctor dropped their

                  lawsuit against Hammervold on the eve of trial, the Blank and Diamond

                  Doctor’s settlement with Manookian, Defendants’ demands that

                  Hammervold agree not to disparage, solicit for, or represent claimants

                  against them, Diamonds Direct’s acquisition of Diamond Doctor, Diamonds

                  Direct’s solicitation of and/or involvement in Diamond Doctor’s efforts to

                  seal Hammervold off from representing any future claimants against

                  Diamonds Direct, Jewelers Mutual and Diamonds Direct’s involvement in

                  the alleged conspiracy to alleged abuses of process, and Jewelers Mutual’s

                  funding of the prosecution of affirmative claims against Hammervold.

                  Defendants anticipate taking discovery from Plaintiff and potentially

                  certain third parties regarding the merits of the underlying claims against

                  Hammervold and the good faith basis in which they were asserted.


JOINT CONFERENCE REPORT                                                                Page 4
Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 5 of 9 PageID #: 639



                       Diamonds Direct in particular anticipates taking discovery from

                       Hammervold regarding the good-faith basis for his allegation that

                       Diamonds Direct controlled any aspect of the litigation and/or the

                       settlement strategy in Diamond Doctor v. Manookian, et al. and Diamond

                       Doctor v. Hammervold, et al.

               (ii)    The Parties do not anticipate any unusual issues relating to the disclosure or

                       discovery of ESI.

               (iii)   The Parties have not made any agreements regarding asserting claims of

                       privilege or preserving discoverable information, but neither do they have

                       any disputes in this regard. With respect to the need for a protective order,

                       see Paragraph 13 below.

               (iv)    The Parties do not believe any changes to the limitations on discovery

                       imposed by the federal and local rules are necessary.

               (v)     Regarding the need for a protective order, see Paragraph 13 below.

       8.      Settlement and Mediation: Plaintiff has exchanged settlement offers with each

Defendant. None were accepted. Defendants Blank and Diamond Doctor have made an offer of

settlement. The Parties have not agreed on a mediator, but anticipate that they will be able to do

so without the need for intervention by the Court. The Parties proposed a mediation deadline of

January 31, 2021. The Parties are mindful of the Court’s encouragement of an early mediation

date. However, in light of the current COVID-19 related travel restrictions and the fact that Mr.

Hammervold and counsel for Jewelers Mutual are expectant parents, with due dates in September

and October, and Defendants’ preference for in-person rather than telephonic or remote mediation,

the Parties desire additional flexibility in scheduling mediation. During the 26(f) conference, the



JOINT CONFERENCE REPORT                                                                       Page 5
    Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 6 of 9 PageID #: 640



Parties discussed the possibility of an early telephonic mediation in addition to a later, in-person

mediation. No agreement was reached in that regard.

         9.     Identity of Persons to be Deposed: Plaintiff anticipates deposing David Blank,

Corporate Representative of Diamond Doctor, Brian Manookian, Itay Berger, Amit Berger,

Corporate Representative of Diamonds Direct, John Ganga, Corporate Representative of Jewelers

Mutual, Michael Newman, Don Godwin, Randy Johnston, Braden Wayne, and Nicole Becker.

Some or all Defendants anticipate deposing Plaintiff and Brian Manookian, Brian Cummings,

Howard Solomon, Ronald Mervis, Clarence Jame (CJ) Gideon Jr, Esq., David Fuller, Robert

James, Alex Long, Bruce Steckler, Randy Johnston, Braden Wayne, Howard Klatsky, Amit

Berger, Itay Berger, Kelly Lo, and/or Alan Shor.

         10.    Estimated Length of Trial: One week. Plaintiff has demanded a jury.

         11.    Attorneys Appearing at Management Conference:

                Plaintiff – pro se Plaintiff Mark Hammervold3

                Diamonds Direct – John M. Barcus

                Diamond Doctor and David Blank - Carrie Johnson Phaneuf and Katherine Elrich

                Jewelers Mutual - Shawn Phelan and Tommy Horan

         12.    Trial Before Magistrate Judge: One or more of the Parties does not consent to

trial before a magistrate judge.

         13.    Other Issues: A significant amount of discovery was taken from the parties and

several non-parties in Diamond Doctor v. Manookian, et al. and Diamond Doctor v. Hammervold,

et al. A substantial part of the document production and deposition testimony was designated

confidential under the terms of protective orders entered in those cases. The Parties wish to have


3
  On May 12, 2020, Mark Hammervold has filed an unopposed motion (Dkt. 16) for leave to appear telephonically
or through other remote means preferred by the Court. The Court has not yet addressed the motion.

JOINT CONFERENCE REPORT                                                                               Page 6
 Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 7 of 9 PageID #: 641



access to and potentially utilize the discovery taken in the prior matter to potentially reduce the

cost and expense of discovery in this action; additionally, in light of Hammervold’s “abuse of

process” and “malicious prosecution” allegations, the fact of the discovery may itself be evidence

in support of or in rebuttal to Hammervold’s claims. The Parties are working to obtain permission

from non-parties who designated their discovery responses confidential in those cases to have

access to and potentially use those discovery responses in this case despite the confidential

designation, and anticipate filing a motion asking this Court to grant relief from the protective

order entered in the prior litigation (if necessary), enter a protective order governing the access to

and potential use of that information as well as certain information the Parties anticipate

exchanging during the discovery process.

                                               Respectfully submitted,

                                               /s/ Mark Hammervold
                                               Mark Hammervold
                                               mark@hammervoldlaw.com
                                               HAMMERVOLD LAW
                                               155 S. Lawndale Ave.
                                               Elmhurst, IL 60126
                                               Telephone: (405) 509-0372
                                               Fax: (615) 928-2264

                                               PRO SE




JOINT CONFERENCE REPORT                                                                        Page 7
Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 8 of 9 PageID #: 642



                                  OGLETREE, DEAKINS, NASH, SMOAK &
                                  STEWART, P.C.

                                  /s/ John M. Barcus
                                  John M. Barcus
                                  Texas Bar No. 24036185
                                  john.barcus@ogletreedeakins.com
                                  Jeffrey T. Leslie
                                  Texas Bar No. 24091294
                                  jeff.leslie@ogletreedeakins.com
                                  Preston Commons West
                                  8117 Preston Road, Suite 500
                                  Dallas, TX 75225
                                  Telephone: (214) 987-3800
                                  Fax: (214) 987-3927

                                  ATTORNEYS FOR DEFENDANT DIAMONDS
                                  DIRECT USA OF DALLAS, LLC



                                  COBB MARTINEZ WOODWARD PLLC

                                  /s/ Carrie Johnson Phaneuf
                                  Carrie Johnson Phaneuf
                                  Texas Bar No. 24003790
                                  cphaneuf@cobbmartinez.com
                                  Katherine Elrich
                                  Texas Bar No. 24007158
                                  kelrich@cobbmartinez.com
                                  1700 Pacific Avenue, Suite 3100
                                  Dallas, TX 75201
                                  Telephone: (214) 220-5206
                                  Fax: (214) 220-5256

                                  ATTORNEYS FOR DEFENDANTS DAVID
                                  BLANK AND DIAMOND CONSORTIUM,
                                  INC. D/B/A THE DIAMOND DOCTOR




JOINT CONFERENCE REPORT                                                Page 8
Case 4:20-cv-00165-ALM Document 28 Filed 06/11/20 Page 9 of 9 PageID #: 643



                                         THOMPSON COE, COUSINS
                                         & IRONS, LLP

                                         /s/ Shawn W. Phelan
                                         Shawn W. Phelan
                                         Texas Bar No. 00784758
                                         sphelan@thompsoncoe.com
                                         Thomas M. Horan, II
                                         Texas Bar No. 24063938
                                         thoran@thompsoncoe.com
                                         700 N. Pearl Street, 25th Floor
                                         Dallas, TX 75201
                                         Telephone: (214) 871-8200
                                         Facsimile: (214) 871-8209

                                         ATTORNEY FOR DEFENDANT JEWELERS
                                         MUTUAL INSURANCE COMPANY



                             CERTIFICATE OF SERVICE

      The foregoing instrument was filed using the Court’s CM/ECF system on June 11, 2020,
which will transmit a copy to all counsel of record.


                                         /s/ John M. Barcus
                                         John M. Barcus




JOINT CONFERENCE REPORT                                                             Page 9
